  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,          )
                                )
     Plaintiffs,                )
                                )         CIVIL ACTION NO.
     v.                         )           2:14cv601-MHT
                                )                (WO)
JEFFERSON S. DUNN, in his       )
official capacity as            )
Commissioner of                 )
the Alabama Department of       )
Corrections, et al.,            )
                                )
     Defendants.                )

    PHASE 2A REMEDIAL JUDGMENT ON IMMEDIATE RELIEF
                FOR SUICIDE PREVENTION

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

    (1) Plaintiffs’ motion for immediate relief (doc.

no. 2276) is granted as set forth in this judgment.

    (2) Defendants Jefferson Dunn and Ruth Naglich are

ENJOINED and RESTRAINED from failing to comply with the

following requirements, which, for the most part, come

verbatim from the Interim Agreement Regarding Suicide

Prevention   Measures   (doc.       no.    1106-1)   between   the
plaintiffs and the defendants:

        (A) Licensed        Mental    Health     Professionals

    (“MHPs”)1   will   be    hired   for   the   mental- health

    program in the Alabama Department of Corrections

    (“ADOC”).   Each Major Facility2 will have at least

    one full time (1 FTE) licensed MHP, and the treatment

    hubs--Bullock, Donaldson, and Tutwiler--will have at

    least two (2 FTEs) licensed MHPs.            There will be

    two (2) licensed MHPs on site for at least 8 hours

    per day every business day at each treatment hub.

    There will be at least one (1) licensed MHP at each

    treatment hub on the weekends and holidays.




    1. A “Licensed Mental Health Professional” means any
individual who has satisfied the licensing requirements
promulgated by the Alabama Board of Examiners in
Counseling, see Ala. Admin. Code Section 255-X-3-.01 et
seq., and currently holds a valid license from the
Alabama Board of Examiners in Counseling.

    2. A “ Major Facility” is defined as all ADOC
facilities   except  any   designated   community- based
facility (“work release”) or community work center.

                               2
        (B) Any employee of ADOC or Wexford 3 (or any

    other    contractor   retained   to   provide   medical or

    mental-health care in ADOC facilities) may present

    an inmate to mental-health        or medical staff for

    assessment for suicide watch.          Whoever places an

    inmate on    watch    must notify appropriate Wexford

    staff.    If the inmate is identified when no Wexford

    staff is on    site, the appropriate Wexford on-call

    staff must be notified.

        (C) Upon being presented to mental-health or

    medical staff for assessment for suicide watch, each

    inmate will be maintained under “constant watch”4



    3. Should ADOC change to a different (or add an
additional) provider of prisoner mental-health care
during the pendency of this order, all references to
“Wexford” in this order shall be construed to apply to
the new contract provider(s) for prisoner mental-health
care as well.

    4. “Constant watch” as used in this order is a
procedure that ensures one-on-one visual contact at all
times, except to the extent that the physical design
allows an observer to maintain an unobstructed line of
sight with no more than two people on suicide watch at
once. At all times, there will be a person designated
                           3
    at least until they have been evaluated as described

    in part D below.

        (D) After      an   inmate’s     initial        placement   on

    suicide    watch    and       referral   for     mental-health

    evaluation, each inmate must be evaluated using the

    Wexford suicide risk assessment to determine if the

    individual    is   “acutely      suicidal”     or    “nonacutely

    suicidal,” as these terms are defined in the National

    Commission    on   Correctional      Health    Care      standard

    MH-G-04.     These evaluations will be conducted out

    of cell and in a confidential setting.

               (i) Licensed       psychiatrists         or   licensed

        psychologists       may    conduct   these       evaluations

        either in person or by telepsychiatry.

               (ii) In the event that they are conducted

        by    telepsychiatry, the inmate being evaluated

        will be in a room with a licensed MHP or a



in writing with responsibility for maintaining constant
watch. Upon transfer of the watch responsibility from
one person to another, the transfer will be documented.
                           4
Certified      Registered           Nurse        Practitioner

(“CRNP”), and the evaluation must comply with

the telepsychiatry requirements set forth in the

Psychotherapy and Confidentiality Remedial Order

(doc. no. 1899-1) at 8.

    (iii)      CRNPs        and    licensed        MHPs    may

conduct these evaluations but only if they are

conducted in person.          Upon conducting any such

evaluation, a CRNP or licensed MHP must confirm

their   assessment          with     a     psychiatrist     or

psychologist         either          in         person,     by

telepsychiatry,       or      over        the    phone.    The

psychiatrist or psychologist must be provided

with and review the risk             assessment      and    the

notes   of   the    mental- health         evaluations      and

counseling that have been conducted in the past

14 days.

    (iv) Prior         to     conducting           any     such

evaluations,       licensed       MHPs     and    CRNPs    must


                       5
     complete       a    training       on      suicide       prevention,

     assessing suicidality, and procedures of suicide

     watch.         This       training      must   be        approved    by

     plaintiffs’             expert    Dr.      Kathryn        Burns      and

     defendants’ expert Dr. Mary Perrien, who each

     testified that she would be willing to assist

     ADOC with any additional training that becomes

     necessary.

     (E) Any inmate who is determined to be acutely

suicidal shall be monitored through a constant watch

procedure.

     (F) Any        inmate       who      is     determined          to   be

nonacutely suicidal shall be monitored through a

“ close watch procedure” that ensures monitoring by

ADOC staff at staggered intervals not                           to exceed

every 15 minutes.

     (G) Both constant watch and close watch shall

be   contemporaneously                documented         at     staggered

intervals     not       to    exceed    15     minutes    on     a   record


                                  6
maintained on each individual             cell   door.          Upon

discharge from suicide watch, these records will

be maintained in a facility-based suicide watch log

and in the individual inmate’s medical record.

       (H) ADOC Administrative Regulation 630, which

currently        mandates     15-minute       intervals          for

monitoring on suicide watch, will be revised to

reflect the constant watch process and the staggered

15-minute monitoring for inmates deemed nonacutely

suicidal.

       (I) All    suicide   risk    assessments         shall     be

forwarded to ADOC’s Director of Psychiatry or any

Office of Health Services clinician(s) designated by

said Director, and the Director of Psychiatry at

Wexford or any Wexford regional office clinician(s)

designated by Wexford’s Director of Psychiatry for

this    purpose.      These      individuals     must     conduct

monthly     evaluations     of    completed      suicide        risk

assessments and issue immediate corrective actions


                            7
and training if necessary           based on the review of

those evaluations.

    (J) An inmate may be discharged from suicide

watch   following     an        out- of- cell,       confidential

evaluation according to the following terms:

        (i) Licensed        psychiatrists            or     licensed

    psychologists     may       conduct      these       evaluations

    either in person or by telepsychiatry.                   In the

    event    that       they         are        conducted          by

    telepsychiatry, the inmate being evaluated will

    be in a room with a licensed MHP or CRNP.

        (ii) CRNPs     may conduct           these evaluations

    but only if they are conducted in person. Upon

    conducting   any such         evaluation,        a    CRNP    must

    confirm her assessment with a psychiatrist or

    psychologist       either           in       person,           by

    telepsychiatry,        or    over     the    phone.            The

    psychiatrist or psychologist must be provided

    with and review the risk              assessment        and    the


                            8
notes     of    the     mental- health         evaluations      and

counseling that have been conducted in the past

14 days.

       (iii)       When licensed MHPs are in place at

each      facility,          they        may    conduct       these

evaluations but only if they are conducted in

person and confirmed               with a      psychiatrist or

psychologist as described above.

       (iv) An inmate may not be discharged from

suicide        watch    via      telepsychiatry       until     the

clinician conducting the evaluation has sought

input from the licensed MHP or counselor who

has been primarily responsible for providing

mental- health services to the inmate on suicide

watch,     except       in       exceptional     circumstances,

which shall be documented.

       (v) Prior         to        conducting        any      such

evaluations,           licensed      MHPs      and   CRNPs    must

complete       a   training         on    suicide    prevention,


                             9
    assessing suicidality, and procedures of suicide

    watch.           This   training        must    be    approved    by

    plaintiffs’ expert Dr. Burns and defendants’

    expert Dr. Perrien, who both testified that they

    would       be    willing     to       assist   ADOC     with    any

    additional training that becomes necessary.

           (vi) Each inmate placed on constant watch

    will       be    reduced    to     a   close    watch    prior    to

    release from suicide watch.

    (K) The          following       provisions      apply     to    all

suicide watch follow-up examinations referenced in

section 3(B) below.

           (i) All          suicide            watch         follow-up

    examinations must be conducted out of cell and

    in     a    confidential         setting.       The     follow    up

    examinations do not take the place of otherwise

    scheduled         mental     health      appointments,      though

    they may occur in connection with or contiguous

    with such appointments.                The mental health staff


                                10
conducting        the    follow     up     examinations         shall

assess whether the inmate released from suicide

watch      is     showing       signs     of     ongoing    crisis,

whether     the        inmate     needs        further     follow-up

examinations, and whether the inmate should be

added to the mental health caseload or assigned

a different mental health code.

     (ii)          Licensed psychiatrists or licensed

psychologists           may      conduct        these      follow-up

examinations            either      in         person      or     via

telepsychiatry.          In the event that the follow-up

examinations are conducted via telepsychiatry,

the inmate being evaluated will                    be in a room

with a licensed MHP or CRNP.

     (iii)         CRNPs may conduct these follow-up

examinations but only if they are conducted in

person.         Upon conducting any such evaluation,

a   CRNP        must    confirm    her     assessment with a

psychiatrist or psychologist either in person,


                            11
via telepsychiatry, or over the telephone.                   The

psychiatrist or psychologist must be provided

with and      review the risk assessment and the

notes    of       the    mental- health       evaluations    and

counseling that have been conducted in the past

14 days.

     (iv) When licensed MHPs are in place at

each facility, they may conduct these follow-up

examinations but only if they are conducted in

person     and     confirmed       with a psychiatrist or

psychologist as described in (J)(ii) above.

     (v)      Prior to conducting any such follow-up

examinations,           licensed    MHPs      and   CRNPs   must

complete      a     training       on   suicide     prevention,

assessing         suicidality,          and    procedures     of

suicide watch.           This training must be approved

by   Dr. Burns and Dr. Perrien, both of whom

testified that they are willing to assist ADOC

with training.


                           12
    (3) Defendants Dunn and Naglich are further ENJOINED

and RESTRAINED from failing to comply with the following

requirements, which, for the most part, come from the

experts’    Immediate    Relief    Recommendations      (doc.   no.

2416-4):

           (A) Mental Health Observation (“MHO”) shall not

    be used as a component of suicide prevention. The

    only    acceptable   watches     for    inmates   with   issues

    related to suicide and/or self-harm are acute and

    non-acute watch.

           (B) Upon release from suicide watch, each inmate

    will     have   at    least      four   standard    follow-up

    examinations by mental health.               The first three

    follow-up examinations will occur upon release from

    watch and upon return to the sending facility or

    expected housing; these examinations must occur on

    the three consecutive days upon release.             Regarding

    the    fourth   follow-up     examination,    the   defendants

    shall consult with Dr. Perrien to set a policy on


                                13
what day or days the fourth follow-up examination

shall occur and shall notify plaintiffs’ counsel as

to what that determination is. If the inmate is

placed in temporary housing (for example, housed at

Kilby for days one through three post-watch and then

moved to the sending facility; moved to SLU for days

one    through     three     post-watch       then    moved    to

segregation), that will be noted as a significant

post-watch       transition       impacting     the    inmate’s

post-watch adjustment and risk level, requiring the

post-watch   follow-up       examination      schedule   to    be

reset.    Another        round    of   the    four    follow-up

examinations      will    take    place   starting     the    day

following movement.

      (C) The defendants must comply with existing

policy requiring inmates on watch for 72 hours to be

considered for referral to higher levels of care.

          (i) If the inmate is not referred for a

      higher level of care, the clinical rationale


                             14
should be documented in the medical chart and

tracked    in   the   crisis          utilization    log     or

similar.

     (ii) If the inmate remains on watch for 168

hours, the treatment team must meet to review a

referral to a higher level of care.                      If the

inmate is not referred to a higher level of care,

the rationale must be documented in the medical

chart and tracked in the crisis utilization log.

     (iii)      If the inmate remains on watch for

240 hours or longer, referral to a higher level

of care must occur with notification of referral

to   ADOC’s     Office     of     Health     Services       and

Wexford’s regional mental-health management.

     (iv) Inmates     who       are    returned     to    watch

status within 30 days of release from a watch

and/or who have three watch placements within

six months shall be considered for referral to

a higher level of care, unless clinical staff


                      15
    determine and document a clinical rationale as

    to why the inmate should not be referred. ADOC’s

    Office of Health Services must be immediately

    notified of any inmates who meet these criteria

    but are not referred and shall be provided with

    the clinical rationale.

    (D) Inmates being discharged from suicide watch

shall not be transferred to a segregation unit unless

there   is    no    alternative        due   to    well   documented

exceptional circumstances or exigent circumstances

arising from an inmate’s behavior.

          (i) All inmates who have been placed on

    suicide        watch   who       are   being   considered    for

    discharge to segregation shall be evaluated not

    only for suicide risk, but also re-evaluated for

    the      presence      of    a     serious     mental   illness

    (“SMI”)s.        If found to have a SMI, they must be

    evaluated for referral to a higher level of care

    (RTU or SU). If not referred to the RTU or SU,


                                16
    the clinical rationale must be documented in the

    medical record and the inmate transferred on an

    expedited   basis      to    a    Structured        Living   Unit

    (SLU). If the inmate is not on the mental-health

    caseload but is determined to be at or above

    moderate acute or chronic risk of self-harm, the

    inmate   must   be     placed      on    the    mental-health

    caseload    and      provided        increased         clinical

    monitoring and intervention.

        (ii) Any      transfer        from   suicide      watch    to

    segregation     must    be       approved      by   the   Deputy

    Commissioner of Operations or his designee.

    (E) Pre-Placement            Screening          Training      is

required for all nurses who perform pre-placement

screenings for segregation or who supervise nurses

performing such screenings.            This training shall be

completed no later than thirty days after entry of

this order and nursing staff should be retrained on

an annual basis. The training shall provide granular


                           17
detail about indicators that nurses should be looking

for and include an explanation of the process for

placing inmate on immediate watch after business

hours,   as   well   as   how      to    initiate      an   emergent

referral.     The    training       shall     also     ensure    that

suicide watch placements be “easy in,” which is to

say that if a nurse is uncertain about an inmate’s

need for watch, the inmate should be placed on watch

preventatively       until        further        evaluation       by

appropriate    mental-health            staff.       The    training

module shall be reviewed and approved by Dr. Burns

and Dr. Perrien.

      (F) Security checks must be performed every 30

minutes in segregation consistent with existing ADOC

policy. As set forth in the opinion entered today,

the   defendants     shall        implement      the    system    of

supervisory    review     and     confirmation         of   security

checks that they proposed in their post-trial brief.




                             18
    (G) Mental-health clinical contacts, including

but not limited to suicide risk assessments and

suicide     watch    follow-up     appointments,        must    be

confidential and conducted without the presence of

custody staff, unless there is a significant security

reason as determined by the clinician.                Evaluations

must be conducted in person, out of cell, and in a

place offering sound confidentiality.               Documentation

(e.g., suicide risk assessments and progress notes)

should    clearly    indicate    whether      the    contact   was

conducted in a confidential space, at cell front, or

in another specific non-confidential setting.

    (H) The defendants shall ensure that, if and

when ADOC or Wexford staff observe an inmate who is

attempting or appears to have completed a suicide,

those    staff    immediately    call   for    assistance      and

implement        life-saving     measures.           Life-saving

measures shall continue to be implemented until a




                           19
       physician declares death or otherwise declares that

       such measures are no longer necessary.

       (4) As set forth in the opinion entered today, the

court    will   establish      an   interim     external   monitoring

scheme and shall require the defendants to establish a

formal internal monitoring scheme.              The parties have 14

days    from    today’s   date      to   meet   with   United    States

Magistrate Judge John Ott to attempt to agree upon the

details of the external and internal monitoring schemes

that are not already resolved in the opinion.                   If they

cannot reach an agreement, the defendants shall submit a

proposal within 21 days from today’s date that includes

both external and internal monitoring schemes, and the

plaintiffs      shall   have   28    days   from   today’s      date    to

respond.        The     proposal     and    response    may     include

candidates to serve as the interim external monitor.                   The

plans for both external and internal monitoring shall be

crafted flexibly to allow, as much as possible, the




                                    20
easiest transition to the anticipated global monitoring

scheme.

    (5) The reserved issue of ‘segregation-like cells’

is set for an in-person status conference in the chambers

library on May 14, 2019, at 10:00 a.m.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    DONE, this the 4th day of May, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                           21
